DETAILED ACTION
	This Office Action is in response to Applicant’s Amendment and Remarks filed on 26 April 2021 in which claims 18, 21-23 and 26-32 were canceled, independent claim 16 was amended to change the scope and breadth of the claims, and claim 33 was newly added.
	Claims 16, 17, 19, 20, 24, 25 and 33 are pending in the current application and are examined on the merits herein.
The Declaration of Dr. Sylvia Colliec-Jouault, submitted by Applicant on 26 April 2021 under 37 CFR §1.132 are acknowledged and will be further discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Applicant’s amendment and arguments, filed 26 April 2021, with respect to the rejection of claims 16, 17, 19, 20 and 24-26 under 35 U.S.C. § 103 as being unpatentable over Velasco et al., Senni et al., the ‘142 Patent and Weilbaecher et al., has been fully considered and is persuasive.
Applicant contends “Osteoclastogenesis is the formation of bone-resorbing cells, called osteoclasts, from precursor cells of myeloid origin. Osteoclastogenesis and osteosarcoma induced metastasis formation are two distinct and totally independent biological processes. The skilled artisan would not consider a teaching regarding effectiveness for inhibition of osteoclastogenesis, with bone resorptive properties, to be informative or suggestive of a compounds ability to prevent or inhibit osteosarcoma-induced metastases formation in an osteosarcoma patient, as claimed”.

Furthermore, a review of the prior art for the relationship between osteoclastogenesis and osteosarcoma-induced metastasis formation has revealed teaching that would lead away from using an osteoclastogensis inhibitor to inhibit osteosarcoma-induced metastases formation. Endo-Munoz et al. (Biochimica et Biophyisca Acta, 2012, vol. 1826, pp. 434-442, cited in PTO-892) expressly teach “stimulation of osteoclastogenesis inhibits OS (osteosarcoma) metastasis” (p.438, first paragraph). Endo-Munoz et al. also teach “However, as with all tumors, persistent growth is often accompanied by the acquisition of further genetic/epigenetic lesions that eventually lead to the expansion/selection of OS cells with inherent metastatic activity and an acquired ability to suppress osteoclastogenesis. In this regard, it was recently shown that metastatic OS was associated with loss of OCLs (osteoclasts) in patients and it was shown, in several independent OS cell lines, that the loss of OCLs was due to the acquisition of an ability to secrete factors that inhibit osteoclastogenesis in vitro and in vivo. Thus, in late stage metastatic OS we would predict that ablation of OCLs would stimulate metastases and stimulation of osteoclastogenesis would inhibit metastases. Both these predictions have been proven experimentally” (p.438, second paragraph). 
In view of this teaching regarding osteoclastogenesis, it would not have been obvious before the effective filing date of the claimed invention to select and administer a low molecular weight OS-EPS, let alone a 15kDa OS-EPS to inhibit osteosarcoma-induced metastases formation on the basis that a low molecular weight OS-EPS inhibited ostoeclastogenesis. 

The claim as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification. The rejection is hereby withdrawn. 

Applicant’s amendment and arguments, filed 26 April 2021, with respect to the rejection of claims 16, 17, 19, 20 and 24-26 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 8,598,142 in view of Velasco et al. (cited above), Senni et al. and Weilbaecher et al. (cited above), has been fully considered and is persuasive.
Applicant’s arguments are the same as discussed above. 
The arguments are persuasive for the reasons as discussed above. 
The rejection is hereby withdrawn. 

New & Modified Rejections
The following are new ground(s) or modified rejections necessitated by Applicant's amendment, filed on 26 April 2021, where the limitations in pending claim 16 as amended now have been changed and claim 33 has been newly added. Therefore, rejections from the previous Office Action, dated 26 October 2020, have been modified and are listed below.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 17, 19, 20, 24, 25 and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for inhibiting osteosarcoma-induced metastases formation in an osteosarcoma patient, does not reasonably provide enablement for preventing osteosarcoma-induced metastases formation in an osteosarcoma patient.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The Applicant’s attention is drawn to In re Wands, 8 USPQ2d 1400 (CAFC1988) at 1404 where the court set forth eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
(1) The nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.

(1) Nature of the invention: The nature of the invention is directed towards inhibiting metastases formation in patients having osteocarcinoma. While these patients may have other forms of cancer (like lung cancer), the over-sulfated EPS targets osteosarcoma cells.   
(2) The state of the prior art:  Prevent is defined as “keep from happening or arising; make impossible”.  See provided definition of prevent (definition of prevent, WordNet, cited in previous Office Action). There is no prior art disclosing a therapeutic agent(s) that prevents the formation of metastases.  
The relative skill of those in the art: The relative skill of those in the art is low, as evidenced by the lack of prior art teaching a compound/composition that can treat all cancers. 
(4) The predictability or unpredictability of the art:  
Zips et al. (In vivo, volume 19, 1-8, 2005, cited in previous Office Action) discloses new anti-cancer drugs are generally designed for tumor-specific targets, wherein either scientific rational or large-scale drug screening programs are used to identify lead compounds (p.1, first paragraph).  Zips et al. teaches that the identification of a lead drug requires both in vitro and in vivo models to determine therapeutic efficacy (p.1, second paragraph).  Zips et al. teaches that in vitro experiments are necessary as a first step to identifying new anticancer agents because it is "practically impossible to test large quantities of new anticancer agents in vivo" (p.3, last paragraph).  Zips et al. teaches in vitro testing proceeds stepwise from non-functional to functional tests and if applicable from non-clonogenic to clonogenic assays (p.3, last paragraph).  Zips et al. advocates both in vitro and in vivo experiments with at least two or three different tumor cell lines” (p.6, last paragraph).  Zips et al. also suggests that drug development against tumors is unpredictable except when ectopically-implanted tumor models are used: comparisons of pre-clinical results and clinical data reveals that ectopically-implanted tumor models can be remarkably predictive when experiments are performed under clinically relevant conditions" (p.4, right column, first paragraph).  Furthermore, Zips et al. teaches that anticancer drugs may actually prolong tumor growth (p.5, right column, second paragraph).  Zips et al. claims "determination of the mechanism underlying the anticancer effect of an anticancer agent by a simple tumor growth delay assay is impossible and requires more detailed in vitro and in vivo experiments.  Whether a new drug affects proliferation or survival is of particular significance for designing more complex in vivo experiments and clinical trials.” (p.5, right column, second paragraph).
The lack of any prior art disclosing any therapeutic agent(s) for preventing or inhibiting all kinds of metastatic cancers means that one skilled in the art cannot predict the usefulness of administering the 
Zips et al. also disclose predictability of a therapeutic agent against a cancer must first be tested in vitro against at least two or three different tumor cell lines. However, the evidence of record (both the art cited in the rejection under 35 U.S.C. §103(a)) and Applicant’s Specification show that over-sulfated EPS have only been tested against osteosarcoma cells in vitro and in vivo animal models. Without in vitro testing against other cancer cell lines, one of ordinary skill in the art would not be able to predict whether the claimed OS-EPS could prevent or inhibit the formation of metastases. 
Therefore, the claimed invention is unpredictable.
(5) The Breadth of the claims:  The scope of the claims specifically includes prevention and inhibition of metastases of any and all cell types.  
(6) The amount of direction or guidance presented/(7) The presence or absence of working examples: 
The specification speaks generally about treating cancers, including lymphoma, leukemia, liver cancer, pancreatic cancer, skin cancer, Hodgkin’s disease, etc. (see paragraphs [0060]-[0061] of the instant PGPub). 
The Specification discloses treating mice induced with osteosarcoma, including those having lung metastasis induced from injection of osteosarcoma cells (see paragraphs [0107]-[0108]). The results of these experiments were not disclosed. The Specification discloses measuring the effect of 15 kDa OS-EPS on osteosarcoma cells in vitro (paragraph [0110]). The Specification discloses the 15 kDA OS-EPS markedly decreased the cell proliferation).
For evidence of its preventive effect, the Specification discloses the effect of the 15 kDA OS-EPS on the metastatic ability of osteosarcoma (paragraph [0122]). The Specification discloses mice received 
While the above examples demonstrates the effect of the claimed over-sulfated exopolysaccharide on inhibiting the formation of osteosarcoma-induced metastases, they do not demonstrate that the claimed compound has any effect on any other cancerous cell line or that the claimed compound can prevent metastases from ever occurring. Although the mice exhibited 40% less metastases than untreated mice, some mice did develop metastases. Thus, the compound was not able to prevent the metastases from forming. 
Note that lack of working examples is a critical factor to be considered, especially in a case involving an unpredictable and undeveloped art such as preventing cancer.  See MPEP 2164.
(8) The quantity of experimentation necessary:  In order to practice the invention with the full range of all possible treatment methods beyond those known in the art, one skilled in the art would undertake a novel and extensive research program to show that any and all metastases can be inhibited or prevented.
In order to determine the efficacy of the claimed therapies in the absence of any existing in vivo data, one skilled in the art would undertake animal testing in order to practice the invention.  Animal experiments include, induction of the disease state, administration of the potential pharmaceutical compound and collection and analysis of data, additional burdens associated with compliance with animal welfare regulations, care, feeding and other maintenance of the animals, dissection of dead animals to collect data, and dispose of the dead animals after the research is finished.  These trials would need to be run separately and repeatedly for each disorder to be treated, and success in treating each and every disorder would still not be definitive.  The experimentation involved would therefore be significant, undue and unpredictable.

Genentech, 108 F.3d at 1366, sates that, “a patent is not a hunting license.  It is not a reward for search, but compensation for its successful conclusion.” And “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.”

Therefore, in view of the Wands factors, as discussed above, particularly the breadth of the claims, Applicants fail to provide information sufficient to practice the claimed invention for preventing osteosarcoma-induced metastases formation in an osteosarcoma patient.

Response to Arguments
Applicant's arguments and Declaration filed 26 April 2021 have been fully considered but they are not persuasive. 
Applicant contends the data presented in the Specification and Declaration enables the full scope of the claims. Applicant has pointed to the Specification for evaluating the ability of the claimed method to prevent metastases. According to the preventive protocol, “GYS15-treated mice exhibited significantly less metastases (a decrease of around 40%) than the untreated mice or heparin treated ones” (p.31, lines 8 to 25). 
In the Declaration, Applicant has provided data following a “preventive protocol of administration”, wherein GYS16 was found to prevent 86% of lung metastases from occurring. This is in contrast to heparin, which prevented 57% lung metastases from occurring.
The above arguments have been carefully considered but are not found persuasive. While the term “inhibit” has been defined in the instant Specification (see paragraph [0026] of the instant PGPub), the term “prevent” is not expressly defined in the instant Specification. Where it is used, the Specification discloses “Alternatively, a treatment may be administered prior to the onset of the disease or condition, for a prophylactic or preventive action” (paragraph [0027]). 

The rejection can be overcome by deleting the recitation “preventing”.
The rejection is hereby maintained. 

Conclusion
	In view of the rejections to the pending claims set forth above, no claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623